TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED AUGUST 13, 2015



                                       NO. 03-13-00698-CV


                  Appellant, Doreen Rubio// Cross-Appellant, Jamie Walsh
                                             v.

  Appellees, Jamie Walsh; Emmet Walsh; Ellen Thornton, Individually; Ellen Thornton,
          Trustee; and Ellen Thornton, Trustee// Cross-Appellee, Doreen Rubio


            APPEAL FROM 53RD DISTRICT COURT OF TRAVIS COUNTY
            BEFORE JUSTICES GOODWIN, BOURLAND, AND SHANNON*
                 AFFIRMED -- OPINION BY JUSTICE SHANNON




This is an appeal from the judgment signed by the district court on July 25, 2013. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the district court’s judgment. Therefore, the Court affirms the district court’s judgment. The

appellant shall pay all costs relating to this appeal, both in this Court and the court below.




* Before Bob E. Shannon, Chief Justice (retired), Third Court of Appeals, sitting by assignment.
See Tex. Gov’t Code § 74.003(b).